Citation Nr: 0837015	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-39 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

1.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a cervical spine strain.

2.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a cervical spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, that denied service connection for a right shoulder 
disorder and a left shoulder disorder, to include as 
secondary to a cervical spine disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

The veteran was afforded a VA examination of both shoulders 
in September 2006 and a medical opinion was provided.  
However, the Board finds that an additional medical opinion 
is needed regarding aggravation. The veteran was diagnosed to 
have tendonitis of both shoulders and osteoarthritis of the 
glenohumeral shoulder joint.

While the examiner opined that the shoulder disorders are 
less likely than not caused by the cervical disability and 
degenerative osteoarthritis, the examiner did not provide an 
opinion as to whether the veteran's shoulder disorders were 
aggravated by her cervical spine disability.  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran can be service-connected and 
compensated for the degree of disability over and above the 
degree of disability existing prior to that aggravation.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
Thus, the Board finds that an additional opinion is needed 
prior to appellate review to determine whether the service-
connected cervical spine disability has aggravated her 
shoulder disabilities.  38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.   Schedule the veteran for a VA joints 
examination.  The examination report 
should indicate that a review of the 
claims file was performed.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any diagnosed 
shoulder disability has been aggravated 
(permanently increased in severity beyond 
the natural progress of the disease) by 
the veteran's service-connected cervical 
spine disability.

2. Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

